Title: From Thomas Jefferson to William Hilliard, 25 July 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
July 25. 25.
Your favor of June 22. was recd in due time, and the books of which it covered the Catalogue, arrived afterwards in good order. we have recently recieved from mr Bohn a last box. it contained books which were in his former catalogue, but which not having come with the others, nor a word heard of them in so long a time, we had considered them as not purchased, and set some of the down in your catalogue. I give you the list of them on the next page, and pray  to strike from yours such of them as you find on it, that we may avoid dup purchases.You ask whether, in purchasing Law books, we would  a preference to American editions, on account of the American decisions  may contain? we should not. our school is of the laws of our own state,  the laws or decisions of other states are of no authority. they would theref be no equivalent for worse printing, paper and binding.I have heretofore pressed on you the procuring for our Anglo-Saxon sch a dozen sets of particular books which I named to you, of 4. vols each, to wit the  Vocabulary, Heptateuch and Orosius, which would cost 16. or 18. D. the set in En I have no doubt of their immediate sale here; but as you may doubt it, and th would be absolutely unsaleable any where else, I think it fair to say that if not promptly sold here, the University will take them off your hands. the books we  have, or that language cannot be taught. I present you my respectful salutatiTh: JeffersonBooks purchased by Bohn by ord. of F. W. Gilmer recieved July 1825.Stephani Thesaurus. Gr. 2 parts accdg to subscription.Paris’s Pharmacologia. 2. v. 8voBulen calculus integralis. 3. v. 4voGurney’s Saxon chronicle. 8vo given by the author.Psalterium A. Saxonicum. by Spelman.Johnson’s Dict. by Todd. 4. v. 4voCrescembeni Storia della Poesia.Herrera Historia de los Hechos de los Castellanos.Passioner Lexicon Hebraicum. 2. v. f.Casauban de linguâ A-Saxonica. 12moTrotter Brockett’s Glossary. 12moPegge’s Supplement to Grose’s provincial Glossary. 8voNoize St Paul fortification. 2. v. 8vo